DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities.  
The title of the application contains the term “Ehylene” which appears to be a misspelling of “Ethylene”.
Appropriate correction is required.

Claim Objections

Claim 6 is objected to because of the following informalities.
Claim 6 includes a period (“.”) on the fourth line of the claim following the word “less”, and the period is followed by further limitations drawn to the claimed composition.
It is present Office practice to insist that claims be the object of a sentence and that periods may only be used in a claim at the end of the claim and for abbreviations. See MPEP 608.01(m).
Appropriate correction is required.

Allowable Subject Matter

Claims 1-5 are allowed. Claims 7-13 are objected to for being dependent upon claim 6 which is objected to above, but they would be allowable if written in a manner that obviated the objection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764